TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 17, 2014



                                     NO. 03-14-00395-CV


                                   Joel Paul Bach, Appellant

                                                v.

                               Texas State University, Appellee




         APPEAL FROM 428TH DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the district court on May 21, 2014. Having reviewed

the record, it appears to the Court that Joel Paul Bach has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.